DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 2, 8, 11, 12, 18, 21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 20170272134 A1), hereinafter, Yuan.

Regarding claim 1:
Yuan discloses a base station (Fig. 7, eNodeB) configured to communicate with a plurality of user equipments, UEs (Fig. 7, UE1-K), the base station comprising processing circuitry configured to: 


Regarding claim 11:
Method claim 11 is rejected as being anticipated by Yuan based on a rationale similar to the one used to reject claim 1 above.

Regarding claims 21 and 29:
Yuan anticipates claims 21 and 29 drawn to one user equipment (UE) and corresponding method based on a rationale similar to the one used to reject claims 1 and 11 above, as read from the point of view of one of Yuan’s K UEs.

Regarding claims 2 and 121:
Yuan discloses the base station and corresponding method, wherein the determining of the MU-MIMO precoders includes determining MU-MIMO beamforming vectors of paired UEs of the plurality of UEs, the beamforming vectors are configured to at least in part suppress intra-cell MU-MIMO interference (paragraph [0120] discloses determining beamforming weights (claimed vectors) for each piece of paired UEs; Paragraphs [0004] and [0059] explain how precoders eliminate interference between each paired UE/common-channel interference, i.e. beamforming vectors are being configured to at least in part suppress intra-cell MU-MIMO interference as claimed).

Regarding claims 8 and 18:
Yuan discloses the base station and corresponding method, wherein the tracking of the downlink 10signal subspace is based on at least one of an uplink demodulation reference signal, DMRS, and an uplink sounding reference signal, SRS (Paragraph [0120]).

Allowable Subject Matter
3.	Claims 3-6, 9, 10, 13-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaur (US 20110058598 A1) discloses calculating an MU-MIMO precoder at a BS based on input from each UE and by calculating uplink and downlink covariance matrices.
Kotecha et al. (US 20120114064 A1) discloses beamforming weights comprise beamforming vectors.
B. Yang, "Projection approximation subspace tracking", IEEE Trans. Signal Processing, vol. 43, no. 1, pp. 95-107, Jan. 1995 discloses signal subspace tracking algorithms.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637